MUTUAL TERMINATION AGREEMENT This MUTUAL TERMINATION AGREEMENT (this “Agreement”) is dated as of December 5, 2015, between HPIL Holding, a Nevada (USA) corporation (the “Company”), and World Traditional Fudokan Shotokan Karate-Do Federation, a worldwide karate federation organized in Switzerland (“WTFSKF” and together with the Company, the “Parties”, and each, a “Party”). WHEREAS, HPIL HEALTHCARE Inc. and WTFSKF entered into that certain Product Reseller Agreement dated October 9, 2014 (the “Product Reseller Agreement”); WHEREAS, HPIL HEALTHCARE Inc. was formerly a wholly owned subsidiary of the Company, which was merged with and into the Company effective as of May 28, 2015, pursuant to which the Company succeeded to and assumed all rights and obligations of HPIL HEALTHCARE Inc., including those arising from the Product Reseller Agreement; WHEREAS, the Parties have each determined that it is in their best interest to terminate the Product Reseller Agreement and desire to agree to a mutual termination thereof on the terms and conditions set forth herein; NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: 1. Definitions.
